DETAILED ACTION

Acknowledgments

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers from the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

The Examiner finds that because the Examined Claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Terms such as “based on”, “when”, “if”, “only if”, “on the condition”, “or”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, 11 and 18 recites the limitation " the identifier " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Independent claims, claim 1 as exemplary recites “… configuring… causing…” in lines 2-3. It is unclear what element of the claim is doing the causing aspect of the limitation. It is not clear if the configuring or simply just the executable instruction causing the virtual machine instance to transmit a notification. It is not clear what is configured and unconfigured instruction from the plain language of the claim. Thus, the claim is indefinite.
Dependent claims are rejected upon dependency of the rejected above independent claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10915352. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in subject matter and are obvious variant. See Table Below:


Instant Application
U.S. Patent No. 10915352
1. A method, comprising: configuring, by a processing device, a virtual machine instance with executable instructions causing the virtual machine instance to transmit a notification to a callback address; receiving, at the callback address, the notification comprising a value of a parameter of the virtual machine instance; and determining, in view of the notification, an initialization status of the virtual machine instance.
2. The method of claim 1, wherein receiving the notification further comprises: waiting for the notification for a predetermined period of time.
3. The method of claim 1, wherein the callback address comprises at least one of: a network address, a protocol identifier, a port identifier, or a file identifier.
4. The method of claim 1, wherein the identifier of the virtual machine instance is provided by a cryptographic secret that is shared between the processing device and the virtual machine.
5. The method of claim 1, wherein the notification further comprises at least part of a system log file.
6. The method of claim 1, wherein the notification further comprises a value of a configuration parameter of the virtual machine instance.
7. The method of claim 1, wherein the notification further comprises a value of an environment variable of the virtual machine instance.
8. A system, comprising: a memory; and a processing device, coupled to the memory, the processing device to: configure a virtual machine instance with executable instructions causing the virtual machine instance to transmit a notification to a callback address; receive, at the callback address, the notification comprising a value of a parameter of the virtual machine instance; and determine, in view of the notification, an initialization status of the virtual machine instance.
9. The system of claim 8, wherein receiving the notification further comprises: waiting for the notification for a predetermined period of time.
10. The system of claim 8, wherein the callback address comprises at least one of: a network address, a protocol identifier, a port identifier, or a file identifier.
11. The system of claim 8, wherein the identifier of the virtual machine instance is provided by a cryptographic secret that is shared between the processing device and the virtual machine.
12. The system of claim 8, wherein the notification further comprises at least part of a system log file.
13. The system of claim 8, wherein the notification further comprises a value of a configuration parameter of the virtual machine instance.
14. The system of claim 8, wherein the notification further comprises a value of an environment variable of the virtual machine instance.
15. A non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processing device, cause the processing device: configure a virtual machine instance with executable instructions causing the virtual machine instance to transmit a notification to a callback address; receive, at the callback address, the notification comprising a value of a parameter of the virtual machine instance; and determine, in view of the notification, an initialization status of the virtual machine instance.
16. The non-transitory computer-readable storage medium of claim 15, wherein receiving the notification further comprises: waiting for the notification for a predetermined period of time.
17. The non-transitory computer-readable storage medium of claim 15, wherein the callback address comprises at least one of: a network address, a protocol identifier, a port identifier, or a file identifier.
18. The non-transitory computer-readable storage medium of claim 15, wherein the identifier of the virtual machine instance is provided by a cryptographic secret that is shared between the processing device and the virtual machine.
19. The non-transitory computer-readable storage medium of claim 15, wherein the notification further comprises at least part of a system log file.
20. The non-transitory computer-readable storage medium of claim 15, wherein the notification further comprises a value of a configuration parameter of the virtual machine instance.

1. A method, comprising: specifying, by a virtualization manager, configuration settings of a virtual machine instance, wherein the configuration settings comprise a callback address and an identifier of the virtual machine instance; causing a host computer system to boot the virtual machine instance using the configuration settings; receiving, by the virtual machine instance, an executable script; executing, by the virtual machine instance, the executable script that transmits, to the callback address, a notification comprising the identifier of the virtual machine instance; receiving, at the callback address, the notification comprising the identifier of the virtual machine instance; and determining, in view of the notification, an initialization status of the virtual machine instance.
2. The method of claim 1, wherein receiving the notification further comprises: waiting for the notification for a predetermined period of time.
3. The method of claim 1, wherein the callback address comprises at least one of: a network address, a protocol identifier, a port identifier, or a file identifier.
4. The method of claim 1, wherein the identifier of the virtual machine instance is provided by a cryptographic secret that is shared between the virtualization manager and the virtual machine.
5. The method of claim 1, further comprising: configuring the virtual machine instance with executable instructions causing the virtual machine instance to transmit, to the callback address, the notification comprising the identifier of the virtual machine.
6. The method of claim 5, wherein the notification further comprises at least part of a system log file.
7. The method of claim 5, wherein the notification further comprises a value of a configuration parameter of the virtual machine instance.
8. The method of claim 5, wherein the notification further comprises a value of an environment variable of the virtual machine instance.
9. A system, comprising: a memory; and a processing device, coupled to the memory, the processing device to implement a virtualization manager, the virtualization manager to: initialize a callback server to accept callback messages from the virtual machine instances at a callback address; specify configuration settings of a virtual machine instance, wherein the configuration settings comprise the callback address and an identifier of the virtual machine instance; cause a host computer system to boot the virtual machine instance using the configuration settings; receive, at the callback address, a notification comprising the identifier of the virtual machine instance; and determine, in view of the notification, an initialization status of the virtual machine instance.
10. The system of claim 9, wherein receiving the notification further comprises: waiting for the notification for a predetermined period of time.
11. The system of claim 9, wherein the callback address comprises at least one of: a network address, a protocol identifier, a port identifier, or a file identifier.
12. The system of claim 9, wherein the identifier of the virtual machine instance is provided by a cryptographic secret that is shared between the system and the virtual machine.
13. The system of claim 9, wherein the processing device is further to: configure the virtual machine instance with executable instructions causing the virtual machine instance to transmit, to the callback address, the notification comprising the identifier of the virtual machine.
14. The system of claim 13, wherein the notification further comprises at least one of: a part of a system log file, a value of a configuration parameter of the virtual machine instance, or a value of an environment variable of the virtual machine instance.
15. A non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processing device, cause the processing device to implement a virtualization manager, the virtualization manager to: cause a host computer system to boot a virtual machine instance; receive, from the virtual machine instance, a runtime request for configuration settings; provide the configuration settings to the virtual machine instance, wherein the configuration settings comprise a callback address and an identifier of the virtual machine instance; receive, at the callback address, a notification comprising the identifier of the virtual machine instance; and determine, in view of the notification, an initialization status of the virtual machine instance.
16. The non-transitory computer-readable storage medium of claim 15, wherein receiving the notification further comprises: waiting for the notification for a predetermined period of time.
17. The non-transitory computer-readable storage medium of claim 15, wherein the callback address comprises at least one of: a network address, a protocol identifier, a port identifier, or a file identifier.
18. The non-transitory computer-readable storage medium of claim 15, wherein the identifier of the virtual machine instance is provided by a cryptographic secret that is shared between the virtualization manager and the virtual machine.
19. The non-transitory computer-readable storage medium of claim 15, further comprising executable instructions causing the processing device to: configure the virtual machine instance with executable instructions causing the virtual machine instance to transmit, to the callback address, the notification comprising the identifier of the virtual machine.
20. The non-transitory computer-readable storage medium of claim 15, wherein the notification further comprises at least one of: a part of a system log file, a value of a configuration parameter of the virtual machine instance, or a value of an environment variable of the virtual machine instance.















Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehat et al. (US 9146763 B1).

As per claim 1, Mehat discloses a method, comprising: 
configuring, by a processing device, a virtual machine instance with executable instructions causing the virtual machine instance to transmit a notification to a callback address (see for example FIG. 3, 300 and FIG. 4, 402; col.4:62-68); 
receiving, at the callback address, the notification comprising a value of a parameter of the virtual machine instance (see for example col.3:45-55; col.7:50-60); and 
determining, in view of the notification, an initialization status of the virtual machine instance (see for example col.5:10-25 and FIG. 4, 408).
As per claim 2, Mehat discloses the method of claim 1, wherein receiving the notification further comprises: waiting for the notification for a predetermined period of time (see for example col.6:52-65).
As per claim 3, Mehat discloses the method of claim 1, wherein the callback address comprises at least one of: a network address, a protocol identifier, a port identifier, or a file identifier (see for example col.3:45-55).
As per claim 5, Mehat discloses the method of claim 1, wherein the notification further comprises at least part of a system log file (see for example col.6:55-65).
As per claim 6, Mehat discloses the method of claim 1, wherein the notification further comprises a value of a configuration parameter of the virtual machine instance (col.4:50-60).
As per claim 7, Mehat discloses the method of claim 1, wherein the notification further comprises a value of an environment variable of the virtual machine instance (col.4:60-68; col.5:15-25).
Per claims 8-10, 12-17 and 20, these are system and media claim substantially paralleling the limitations in apparatus claims 1-3, and 5-7. Mehat reference discloses the use of such system and method (see, e.g., FIG 1) in implementing the prescribed steps, and all other limitations have been addressed as set forth above.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mehat et al. (US 9146763 B1) in view of Falkco (US 2016/0062783 A1).
As per claims 4, 12 and 18, Mehat does not explicitly disclose wherein the identifier of the virtual machine instance is provided by a cryptographic secret that is shared between the processing device and the virtual machine. Nevertheless, as evidenced by the teachings of Falkco (US 2016/0062783 A1), it is commonly known to have the identifier of the virtual machine instance provided by a cryptographic secret that is shared between the virtualization manager and the virtual machine (see for example [0040]). Thus, it is respectfully submitted that it would have been obvious to one skilled in the art before the filing date of the claimed invention to modify the above teachings of Mehat by having the identifier of the virtual machine instance provided by a cryptographic secret that is shared between the virtualization manager and the virtual machine (see for example [0040]) in order to provide secured interactions between the VM and VM manager.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20160048436-A1, Yamazaki; Masanori
US-20190354675-A1, Gan; Seng C.
US-20200007405-A1, Chitalia; Harshit Naresh
US-20200110628-A1, SEVINDIK; VOLKAN
US-20090182928-A1, Becker; Daniel Lee
US-20190207764-A1, Maximov; Alexander
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193